Case 2:19-bk-24804-VZ   Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 6 Page 1 of 14




                               Exhibit 6
                                                                                           17CV31 7221
                                               Case 2:19-bk-24804-VZ       Doc 894-7 Santa
                                                                                       FiledClara
                                                                                              09/15/20
                                                                                                  —    Entered 09/15/20 21:06:40
                                                                                                     Civil
                                                                                                                                             Desc
                                                                                 Exhibit 6 Page 2 of 14
                                                                                                                                                    S.   Cra   )tree



                                                      JASON L. LIANG (SBN 251235)
                                                                                                                      Electronically Filed
                                                      Email: jliang@lianglyllp.c0m
                                                      JOHN K. LY (SBN 247477)                                         by Superior Court of CA,
                                                      Email: j1y@1ianglyllp.com                                       County of Santa Clara,
                                                      LIANG LY LLP                                                    on 8/22/2019 3:20 PM
                                                      601 South Figueroa Street                                       Reviewed By: S. Crabtree
                                                      Suite 1950                                                      Case #1 7CV31 7221
                                                      Los Angeles, California 90017
                                                                                                                      Envelope: 3299496
                                                      Telephone: (2 1 3) 262-8000
                                                      Facsimile:   (213) 335-7776

                                                      Attorneysfor Ocean View Drive



                                                                   IN   THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                  FOR THE COUNTY OF SANTA CLARA
                                                 10   HAN’S SAN JOSE HOSPITALITY LLC,                        Case N0: 17CV3 17221
                                                                                                             (Consolidated with 19CV3421 8 7)
                                                 11
                                (Facsimile)




                                                                     Plaintiff,
                                                 12
        1950
                                                                                                             DEFENDANT OCEAN VIEW
                                                      vs.                                                    DRIVE’S REPLY IN SUPPORT OF
                                                 13
        Suite
                   90017




                                213.335.7776
                                                                                                             DEMURRER
 LLP
        Street,                                  14               AN INDIVIDUAL; AND
                                                      JIA YUE-TING,
LY
                   California




                                |                     OCEAN VIEW DRIVE, INC; AND DOES                1-10,
                                                 15
LIANG   Figueroa
                                                                                                             Date:     August   15,   2019
                   Angeles,
                                                                     Defendants.
                                (Telephone)


                                                                                                             Time:     9:00 a.m.
                                                 16
        South
                                                                                                             Place:    Dept. 9
                   Los




        601
                                                 17   AND RELATED CROSS-ACTION
                                213.262.8000




                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28



                                                                              DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ             Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                                      Desc
                                                                                       Exhibit 6 Page 3 of 14

                                                                                                       I.          INTRODUCTION
                                                                This case should be nothing more than a commercial lease dispute between a landlord,

                                                      Plaintiff Han’s      San Jose Hospitality             LLC    (“Plaintiff’),      and   its   tenants,        Le Holdings         (Beijing)


                                                      Co., Ltd. and    Le Technology,           Inc. (collectively, the           “Le   Entities”).             And that       case   would have

                                                      been quite simple. In March 2016, Plaintiff entered into a long-term lease With the Le Entities

                                                      for   commercial property located in San Jose, California. According to Plaintiff s complaint, the

                                                      Le    Entities breached their lease         agreement in early 2017 by                 failing t0           pay    rent   and by subleasing

                                                      the property. See      Han ’s San Jose Hospitality LLC v. Le Holdings                                 (Beijing) C0., Ltd, et            al.,


                                                      Case No. 17CV3 17221              (the   “Lead Action”). The case should have stopped With the Lead

                                                 10   Action, and Plaintiff should have prosecuted                      its   claims against the parties t0 that Lead Action.

                                                 11   That did not happen. Instead, Plaintiff ﬁled a                     new    lawsuit in 2019 against Jia Yueting and
                                (Facsimile)




        1950
                                                 12   Ocean View Drive,          Inc.   (“Ocean View”), alleging                that   each defendant              is   an   alter   ego of the Le

        Suite
                   90017
                                                 13   Entities,   Faraday Future, and each             other.      But Ocean View was never a party                            to the transaction
                                213.335.7776




 LLP
        Street,


                   California
                                                 14   between     Plaintiff and the      Le    Entities,    and has never had any dealings With                           Plaintiff.    It is   located
LY                              |
                                                 15   in Southern California (literally           hundreds 0f miles away from the subject property) and could
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   not have beneﬁted at        all   from the lease or the subj ect property. And most importantly 0f all,
        South

                   Los


                                                 17   Ocean View      is   not   owned    or   managed by Mr.            Jia 0r   any of the other defendants                      in this case.
        601


                                213.262.8000




                                                 18   Thus, Ocean View’s demurrer presented a straight-forward question:                                         Can     Plaintiff maintain          an

                                                 19   alter   ego claim against Ocean View in                light     of these facts? The answer                   is   no.


                                                 20             In response, along with          its   Opposition, Plaintiff submitted hundreds 0f pages of

                                                 21   additional   documents — some of Which are pleadings plucked from unrelated                                              cases, others       were

                                                 22   documents downloaded from various websites. That the Opposition                                            relies   on hundreds of pages

                                                 23   outside the Complaint         is itself    a concession that the Complaint                      is   deﬁcient.         T0   the extent


                                                 24   Plaintiff seeks t0 rely      0n these materials,            Plaintiff must       amend the Complaint.                       Further,


                                                 25   Plaintiff s additional submissions consist 0f nothing but                         unfounded attacks against Mr.                        Jia   and

                                                 26   his business empire,        which have nothing              t0   do with Ocean View                  in   any event.        Indeed, the

                                                 27   Opposition makes clear one key               fact: this      case has very        little   t0   d0 With Ocean View. In the

                                                 28   end, Plaintiff cannot continue t0 assert               its   claims directly against Ocean                    View because Ocean

                                                                                                                        -1-
                                                                                    DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                    Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                                              Exhibit 6 Page 4 of 14

                                                      View was never             a party to the underlying lease and had never had any dealings with Plaintiff.

                                                      And Plaintiff cannot maintain its                   alter   ego claims against Ocean View because               (1)   Ocean View

                                                      is   not   owned     0r controlled      by any of the         individual or entity defendants, (2) Plaintiff s alter ego


                                                      theory     is   not legally Viable because California law does not permit a third-party creditor to

                                                      pierce the corporate veil to reach the assets 0f a corporation to satisfy the liability 0f an alleged

                                                      individual shareholder or ofﬁcer, and (3) Plaintiff cannot allege the basic elements 0f alter ego.

                                                      For these reasons, the Court should sustain Ocean View’s demurrer without leave                                       t0    amend.

                                                                                                              II.         ARGUMENT
                                                      A.          Plaintiff      Cannot Rely 0n Materials Outside the Complaint.

                                                 10              As     a threshold matter, Plaintiff’s Opposition seeks judicial notice of hundreds 0f pages


                                                 11   0f documents, most of Which are not found in the Complaint.                               These documents include
                                (Facsimile)




                                                 12   secretary of state ﬁlings, ﬁlings                  from other lawsuits, and various         real estate   documents. (Opp.
        1950




        Suite
                   90017
                                                 13   at 4-7;    see also Plaintiff” s Request for Judicial Notice (“RJN”).) But Plaintiff cannot rely on
                                213.335.7776




 LLP
        Street,


                   California
                                                 14   these documents to              show   that   its   pleading   is   sufﬁcient.     The purpose 0f a demurrer           is   to test the
LY                              |
                                                 15   legal sufﬁciency of Plaintiff s               Complaint and the allegations contained             therein.       Rutherford
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   Holdings,        LLC v.     Plaza Del Rey, 223 Cal. App. 4th 221, 227 (2014).                    And Where judicially
        South

                   Los




        601
                                                 17   noticeable facts exist t0 contradict a plaintiff’ s allegations, the Court                      may take judicial notices
                                213.262.8000




                                                 18   of those        facts,   disregard the plaintiff s contrary allegations, and sustain a defendant’s demurrer.


                                                 19   JPMorgan, 214              Cal.   App. 4th    at    751—52.

                                                 20               In opposing a demurrer, however, Plaintiff bears the burden t0                        “show    that thefacts


                                                 21   pleaded are sufﬁcient               t0 establish every        element 0f a cause of action.” Scott         v.   JPMorgan

                                                 22   Chase Bank, N.A., 214                Cal.   App. 4th 743, 752 (2013) (emphasis added). In other words,

                                                 23   Plaintiff must           show     that the Complaint’s allegations alone are sufﬁcient t0 state a cause                        0f

                                                 24   action. Here,            by seeking judicial        notice 0f hundreds 0f pages 0f materials outside the


                                                 25   Complaint, Plaintiff implicitly acknowledges that                          its   Complaint cannot survive scrutiny on               its



                                                 26   own, but must instead rely on materials outside the four corners of the pleading. For                                       this   reason

                                                 27   alone,     Ocean VieW’s demurrer should be                     sustained.


                                                 28


                                                                                                                           -2-
                                                                                           DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                     Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                              Desc
                                                                                               Exhibit 6 Page 5 of 14

                                                      B.         Plaintiff            Cannot Allege Direct Claims Against Ocean View.

                                                                 In   its   Opposition, Plaintiff does not and cannot seriously argue that                             it   can proceed

                                                      directly against            Ocean View         for the alleged breach       of the underlying           lease.    This      is   because

                                                      Ocean View            is   a separate and independent entity, and              is   not a party to the Lease or the alleged

                                                      sublease. See Comp1., 1H 3, 27—54; see also                        id.,   Exhibit   1   (Lease). Instead, Plaintiff insists that

                                                      it   can maintain direct causes of action for fraud (Third), negligent misrepresentation (Fourth),

                                                      and negligence              (Fifth) against     Ocean View—even though                  it   does not   make     these claims against

                                                      the primary defendants that                   were the   parties t0 the lease 0r the alleged sublease. (Opp. at 15-


                                                      17).    And relying             entirely    on documents outside of the Complaint,                 Plaintiff argues that these


                                                 10   claims are proper because Mr. Jia and Ms. Chaoying                            Deng were once             ofﬁcers 0f Ocean             View

                                                 11   and other       entities.         (1d,).   Thus, Plaintiff claims that Ocean View could be held liable for Mr.
                                (Facsimile)




                                                 12   Jia’s 0r   Ms. Deng’s conduct When he 0r she signed the Lease 0n another                                    entity’s behalf.           (Opp.
        1950




        Suite
                   90017
                                                 13   at 16).    This       is   nonsense.
                                213.335.7776




 LLP
        Street,                                  14              Plaintiff’ s reliance            0n Moore     v.   Phillips, 176 Cal.        App. 2d 702 (1959),            is   misplaced
                   California




LY                              |
                                                 15   because      it is    inapplicable and factually distinguishable. In Moore, the court determined that the
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   individual defendant had                   “managed and controlled”           the entity defendants t0 such a degree that
        South

                   Los


                                                 17   “each     [entity]         was under       his domination, direction        and control.” 176 Cal. App. 2d                       at 710.   In so
        601


                                213.262.8000




                                                 18   holding, the court found that the individual defendant (Phillips)                               was “one and same                 as the four


                                                 19   [corporate defendants]”. Id. Therefore, the plaintiff in                         Moore was         able to recover from the


                                                 20   corporate defendants because the individual defendant                           was      the alter ego of the corporate


                                                 21   defendants and could so bind each company. Id. In other words, the basis for determining

                                                 22   defendant’s liability in               Moore was through the          alter   ego doctrine.       When      applied to the facts of

                                                 23   this case,      Moore           actually supports   Ocean View’s argument                that Plaintiff cannot maintain direct


                                                 24   claims against             it   because Ocean     View was       not a signatory 0r a party t0 the underlying lease. In

                                                 25   short, at least as against                 Ocean View,    Plaintiff can only allege claims              based on Vicarious

                                                 26   liability.      Nothing more.

                                                 27              Given       that Plaintiff cannot assert direct claims against                     Ocean View,         the Court should


                                                 28   dismiss Plaintiff s causes of action for fraud (Third), negligent misrepresentation (Fourth), and


                                                                                                                          -3-
                                                                                             DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ               Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                                 Desc
                                                                                         Exhibit 6 Page 6 of 14

                                                      negligence (Fifth). This            is    because the   alter   ego doctrine            is   not a substantive claim, but only a

                                                      theory 0f Vicarious         liability.     See Greenspan        v.   LADT, LLC,              191 Cal. App. 4th 486, 516 (2010)

                                                      (“[a]   claim against a defendant, based 0n the alter ego theory,                              is   not itself a claim for substantive

                                                      relief”).    It    cannot support a cause 0f action that               is    fatally deﬁcient. Here,              because Plaintiff did

                                                      not plead causes of action for fraud, negligent misrepresentation, or negligence against

                                                      defendants        Who were       actually parties t0 the Lease, Plaintiff cannot                       now    assert these claims


                                                      directly against       Ocean View. See Hennessey ’s Tavern, 204                              Cal.   App. 3d    at   1358 (“[a]n    alter


                                                      ego defendant has n0 separate primary                   liability t0 the plaintiff”).


                                                                Moreover, Plaintiff s fraud and misrepresentation claims                                  fail   because they were not pled

                                                 10   with particularity. Lazar            v.   Sup. CL, 12 Cal. 4th 63            1,   645 (1996).         And    in   an action against a

                                                 11   corporation for fraud, a plaintiff must speciﬁcally allege the identity 0f the corporate agents                                         Who
                                (Facsimile)




                                                 12   committed the fraud,             their authority to act for the corporation, the nature                        0f their actions, and
        1950




        Suite
                   90017
                                                 13   When the     actions occurred. See            Tarmann      v.   State   Farm Mut. Auto Ins.                  C0., 2 Cal.     App. 4th 153,
                                213.335.7776




 LLP
        Street,                                  14   157 (1991) (“[t]he requirement 0f speciﬁcity in a fraud action against a corporation requires the
                   California




LY                              |
                                                 15   plaintiff to allege the          names of the persons Who made                    the allegedly fraudulent representations,
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   their authority t0 speak, to             whom they spoke, what they said or wrote,                          and when    it   was   said or
        South

                   Los


                                                 17   written”).    The     plaintiff must allege          each element constituting the fraud “With sufﬁcient
        601


                                213.262.8000




                                                 18   speciﬁcity to allow [the] defendant t0 understand fully the nature 0f the charge made.”

                                                 19   Stansﬁeld     v.   Starkey,      220 Cal. App. 3d 59, 73 (1990). To meet                        this stringent requirement,


                                                 20   Plaintiff was required t0 plead facts t0                show “how, When, where,                      t0   Whom, and by What means”

                                                 21   the alleged fraud        was committed,         or   by Which of Ocean View’s                       agents, employees, 0r ofﬁcers.


                                                 22   Stansﬁeld, 220 Cal. App. 3d at 73.

                                                 23             Far from meeting this pleading standard, Plaintiff simply grouped Ocean                                       View together

                                                 24   with other individual and corporate defendants. This                              is   insufﬁcient as a matter of law because


                                                 25   Ocean View          is left to   wonder which        entity or individual is alleged to                    have been involved in each

                                                 26   separate instance of fraud, When, Where, how, and                           0n Whose         behalf. See      Kamen     v.   Lindly, 94


                                                 27   Cal.    App. 4th 197, 207-208 (2001) (ﬁnding plaintiff s pleading defective because                                        plaintiff


                                                 28   improperly grouped defendants together); Swartz                         v.   KPMG LLP, 476 F.3d 756, 765                      (9th Cir.


                                                                                                                       -4-
                                                                                        DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                    Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                               Desc
                                                                                              Exhibit 6 Page 7 of 14

                                                      2007) (instructing that “[i]n the context of a fraud                             suit involving multiple defendants, a plaintiff


                                                      must,    at    a   minimum,         identify the role of each defendant in the alleged fraudulent scheme”)


                                                      (internal citations             and quotations omitted).

                                                      B.         Ocean View Cannot Be An Alter E20 Of Anv Of The Other Defendants As Matter

                                                                 Of Law Because                 It   Has N0 Ownership                 Interest In     Anv Of The Other Defendants,
                                                                 And Thev Have No Ownership                               Interest In     Ocean View.

                                                                 The      alter   ego doctrine        is    an equitable doctrine and            is   “an extreme remedy, sparingly

                                                      used.” Sonora             Diamond         Corp.      v.   Sup. CL, 83 Cal. App. 4th 523, 539 (2000) (emphasis added).

                                                      It is   meant      to   be a scalpel t0 prevent individuals or other corporations from using the corporate

                                                 10   form     to perpetrate fraud,             circumvent a        statute, or       accomplish some other wrongful 0r

                                                 11   inequitable purpose. Id.; see also, Tomaselli                             v.   Transamerica      Ins. C0,,      25 Cal.App.4th 1269,
                                (Facsimile)




                                                 12   1285 (1994)             (“[a]lter   ego   is   a limited doctrine, invoked only Where recognition of the corporate
        1950




        Suite
                   90017
                                                 13   form would work an                  injustice t0 a third person”) (emphasis in original). Thus, until                             shown
                                213.335.7776




 LLP
        Street,                                  14   otherwise, corporate entities are                     presumed       t0   have separate existences. Laird v. Capital
                   California




LY                              |
                                                 15   Cities/ABC, Ina, 68 Cal.App.4th 727, 737 (1998), overruled 0n other grounds. Plaintiff does
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   not and cannot dispute these settled principles.
        South

                   Los


                                                 17              Thus, to survive Ocean View’s demurrer, Plaintiff must                                    at least   be able t0 allege       facts
        601


                                213.262.8000




                                                 18   that    would show “such unity 0f interest and ownership                                 that the separate personalities           0f the

                                                 19   corporation and the individual no longer exist.” Mid—Century Ins. C0.                                        v.   Gardner, 9

                                                 20   Ca1.App.4th 1205, 1212 (1992) (emphasis added).                                   And ownership by the             alleged alter ego in


                                                 21   the corporation            is   “a prerequisite to          alter   ego   liability.”    SEC v.      Hickey, 2003 U.S. App.             LEXIS

                                                 22   13563, 11 (9th Cir. 2003); Firstmark Capital Corp.                                 v.   Hempel Financial Corp, 859 F.2d                    92, 94


                                                 23   (9th Cir.1988) (“[0]Wnership of an interest in the corporation                                  is   an essential part of the element

                                                 24   of unity of ownership and                  interest”).       Absent evidence showing                 that the alleged alter       ego

                                                 25   possessed an ownership interest in the corporate                                entity, there   can be n0       alter   ego   liability.


                                                 26   Riddle    v.   Leuschner, 51 Cal.2d 574, 580 (1959); Firstmark Capital Corp, 859 F.2d                                             at   94 (9th

                                                 27   Cir.1988) (“[i]f an individual’s ownership                           is   not established, the corporation’s obligations

                                                 28   cannot be imposed 0n him or her”) (applying California law); Am. Express Travel Related


                                                                                                                                -5-
                                                                                            DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                       Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                                    Desc
                                                                                                 Exhibit 6 Page 8 of 14

                                                      Servs. C0.      v.   D&A         Corp, 2007 U.S.            Dist.   LEXIS 65998, 34-35                 (E.D. Cal. Aug. 23, 2007) (“[i]f

                                                      there   is   n0 ownership             interest, there is      n0    alter   ego    liability”)    (applying California law).                    And

                                                      even    if   ownership          is   established, an alleged alter ego                 must    also   have controlled or otherwise

                                                      inﬂuenced the             activities    of the corporate entity whose veil the plaintiff is attempting to pierce.

                                                      Firstmark Capital, 859 F.2d                    at   95 (holding that California law “limit[s] application of the                                  alter


                                                      ego doctrine to individuals                   Who inﬂuence and govern the                  corporation       .   .   .   or   Who were       actors in


                                                      the course 0f conduct constituting the abuse 0f the corporate privilege”). In other words,


                                                      Plaintiff must        be able to establish both ownership and control over the corporate                                              entity.


                                                                   Here, Plaintiff simply cannot allege either. This                            is   because Plaintiff does not—and

                                                 10   cannot—show               that   Ocean View has any ownership                      interest in     any of the Le              Entities, 0r      Faraday

                                                 11   Future.      Nor has           Plaintiff   shown     that   Ocean View            is   owned by Mr.       Jia.       Scott     v.    JPMorgan
                                (Facsimile)




        1950
                                                 12   Chase Bank, N.A., 214                  Cal.   App. 4th 743, 751-52 (2013)                  (a    demurrer    may be            sustained Where


        Suite
                   90017
                                                 13   judicially noticeable facts render the pleading defective,”                                and “[allegations]                 may be     disregarded
                                213.335.7776




 LLP
        Street,


                   California
                                                 14   if they are     contrary t0 facts judicially noticed”).                       The undisputed            fact is that          Ocean View         is
LY                              |
                                                 15   owned and managed                    solely   by Ms. Shaojie Chu. (Mot.                  at 7.)   Without an ownership                    interest      by
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   any 0f the other defendants, Ocean View cannot be the                                    alter   ego of any of the other defendants,
        South

                   Los


                                                 17   0r Vice versa.            It   really is that simple.
        601


                                213.262.8000




                                                 18                To surmount this            hurdle, Plaintiff cites t0 various documents, but not the Complaint, that


                                                 19   supposedly show Ms.                   Chu had once          interned or      is   currently working for one of the                      Le   Entities


                                                 20   and/or Faraday Future. (Opp. at                      6.)    But so what? Even             if Plaintiff is correct              about Ms. Chu’s

                                                 21   past or current employment,                    it   shows only that Ms. Chu had once worked                              for   one 0f the Le

                                                 22   Entities and/or           Faraday Future, 0r           is   currently working there.              It   does not change the fact that

                                                 23   Ocean View           is   owned and managed by Ms. Chu, not Mr.                            Jia or      any of the other defendants.

                                                 24   Thus, Plaintiff cannot maintain                     its alter   ego claim against Ocean View based 0n                                Who owns         it.




                                                 25                Nor can       Plaintiff maintain          an   alter   ego claim against Ocean View based 0n                              who      controls


                                                 26   it.   Under    California, t0 plead “a unity of interest                      and ownership”,            Plaintiff must              be able to show

                                                 27   that the alleged alter               ego exercised such dominion and control over the entity that “‘the

                                                 28   corporation      is   not only inﬂuenced and governed by that person, but that there                                            is   such a unity 0f


                                                                                                                              -6-
                                                                                             DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                   Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                                 Desc
                                                                                             Exhibit 6 Page 9 of 14

                                                      interest    and ownership              that the individuality, 0r separateness, offhe                         saidperson and

                                                      corporation has ceased.” Firstmark Capital Corp, 859 F.2d at 94 (1988) (emphasis added)

                                                      (quoting Wood, 20 Cal.3d at 365 n.9 (1977)).                               The Complaint           is   devoid 0f such allegation.

                                                                 Therefore, the Court should grant Defendant’s demurrer on this basis alone.

                                                      C.         Even   if   Mr. Jia Owned Ocean View,                            Plaintiff’s       Attempt T0 Hold Ocean View

                                                                 Liable For Mr. Jia’s Personal Liabilitv                                Is   Foreclosed       BV   California Law.

                                                                 The Complaint and                 Plaintiff” s      Opposition         make      clear that Plaintiff is principally


                                                      interested in attacking               Mr.   Jia personally,          and   is    trying t0 hold    him responsible         for the alleged


                                                      breach 0f a lease agreement that was signed by Plaintiff s predecessor entity and one of the Le

                                                 10   Entities.    (Opp.     at 3.)         But   this still   has nothing to do with Ocean View.                      What Plaintiff is        really


                                                 11   trying t0 allege       is   that      Ocean View         is   Mr.    Jia’s alter ego,        and should therefore be responsible for
                                (Facsimile)




                                                 12   Mr.   Jia’s personal debts.              Thus, even           ifit   were the case that Mr. Jia had some ownership
        1950




        Suite
                   90017
                                                 13   interest in   Ocean View and Plaintzﬂcan show a                                  unity ofinterest,      Which    it   cannot, the alter ego
                                213.335.7776




 LLP
        Street,                                  14   doctrine simply cannot be used by Plaintiﬁ’in this way. In other words, California law does not
                   California




LY                              |
                                                 15   permit Plaintiff to plead an alter ego claim that seeks to hold Ocean                                        View     liable for   Mr.   Jia’s
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   personal debts.
        South

                   Los


                                                 17            Under the standard                 alter   ego doctrine, the corporate form                    is   disregarded in narrow
        601


                                213.262.8000




                                                 18   circumstances in order to fasten a corporation’s                                liability   upon individual       stockholders. See See


                                                 19   Las Palmas Assocs.               v.   Las Palmas Center Assocs., 235                      Cal.   App. 3d 1220, 1249 (1991); Postal

                                                 20   Instant Press, Inc.         v.   Kaswa Corp, 162                 Cal.   App. 4th 15 10, 15 18 (2008)              (“[t]he alter     ego

                                                 21   doctrine traditionally            is   applied t0 pierce the corporate veil so that a shareholder                            may be held

                                                 22   liable for the debts 0r               conduct of the corporation”). Unlike the standard                          alter   ego doctrine,

                                                 23   however, Plaintiff is seeking to pierce the corporate veil t0 reach the assets 0f a corporation t0

                                                 24   satisfy the liability        of an alleged individual shareholder or ofﬁcer. This                                is   more commonly

                                                 25   known    as outside or third-party reverse piercing. Postal Instant Press, 162 Cal.                                         App. 4th      at


                                                 26   15 1 8 (noting that         some       states recognizes “[a] variant                   0f the reverse piercing theory, sometimes

                                                 27   called ‘outside’ 0r ‘third party’ reverse piercing, occurs                                  When   a third party outsider seeks to


                                                 28   reach corporate assets t0 satisfy claims against an individual shareholder”). This theory,


                                                                                                                                 -7-
                                                                                             DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ             Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                           Desc
                                                                                      Exhibit 6 Page 10 of 14

                                                      however,      is   not Viable under California law.               Id. at   1513    (rej ecting third-party,    or outside,

                                                      reverse piercing under California law); Wise                     v.   DLA Piper LLP (US),         220   Cal.   App. 4th 1180,

                                                      1193 (2013) (applying Postal Instant Press, 162 Cal. App. 4th                             at 15 12-13);   Greiling     v.



                                                      Zahoudanis, 2009         WL 700049, at *3 (C.D. Cal. 2009) (applying California law and rejecting
                                                      “the outside reverse piercing doctrine”)                  (J.   Otero); In re Shakib,      2014   WL 3865232, at *2
                                                      (Bankr. C.D. Cal. 2014) (“[u]nder California law, ‘a third-party creditor                           may not pierce the

                                                      corporate veil to reach corporate assets to satisfy a shareholder's personal liability’”).

                                                                Here, Plaintiff is a third-party creditor                Who     is   seeking t0 hold Ocean     View       liable for   Mr.

                                                      Jia’s personal liability        under the claims alleged in the Complaint. As such, Plaintiff s theory                             is



                                                 10   expressly barred       by Postal Instant Press, and               fails as      a matter 0f law. Alter ego      is   simply not a

                                                 11   legally Viable theory for Plaintiff. See Postal Instant Press, 162 Cal.                           App. 4th     at   1520-21, 23
                                (Facsimile)




        1950
                                                 12   (Citing   Floyd v.    I.R.S.,   151 F.3d 1295, 1299-30 (10th Cir. 1998); Cascade Energy                              & Metals
        Suite
                   90017
                                                 13   Corp.   v.   Banks, 896 F.2d 1557, 1576-77 (10th Cir. 1990)).
                                213.335.7776




 LLP
        Street,


                   California
                                                 14   D.        Plaintiff Fails       T0   Allege      A Viable Alter E20 Theorv Of LiabilitV Against Ocean
LY                              |
                                                 15             Viﬂ.
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16             Finally, Plaintiff      still   cannot overcome the basic hurdle of pleading a primafacie                           alter
        South

                   Los


                                                 17   ego case against Ocean View. To pierce the corporate veil and hold a corporation                                     liable as part
        601


                                213.262.8000




                                                 18   of a single enterprise, a plaintiff must show                   (1) that there is     such a unity 0f interest and

                                                 19   ownership between the defendant and alleged                        alter   ego that   their separate personalities          n0

                                                 20   longer exist; and (2) that an inequitable result would follow if n0 alter ego liability attached.

                                                 21   See Sonora Diamond Corp, 83 Cal. App. 4th                          at   538; Las    Palmas Assocs., 235        Cal.   App. 3d     at


                                                 22   1249—50. T0 satisfy these requirements, Plaintiff must show both a unity of interest between

                                                 23   the allegedly afﬁliated corporations and that an inequitable result Will follow if Ocean                                    View’s

                                                 24   corporate separateness          is   respected.     It   simply cannot, and nothing in Plaintiff s Opposition

                                                 25   changes      this conclusion.


                                                 26             First, the    Complaint         is   Wholly devoid of any allegations that would show a unity of

                                                 27   interest,    under either the “single-enterprise” theory or the traditional                     alter   ego theory. See Toho-

                                                 28   Towa    C0.   v.   Morgan Creek Prods., Ina, 217                  Cal.   App. 4th 1096, 1107—08 (2013) (“Under the


                                                                                                                        -8-
                                                                                      DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                                         Exhibit 6 Page 11 of 14

                                                      ‘single business enterprise’ doctrine, separate corporations                       may operate        with integrated

                                                      resources in pursuit of a single business purpose.”); Eleanor Licensing LLC                               v.   Classic

                                                      Recreations LLC, 21 Cal. App. 5th 599, 616 (2018) (noting that While evidence 0f how an

                                                      individual defendant treated a business supported an alter ego ﬁnding as to that business,                                     it



                                                      “does not support an alter ego ﬁnding as t0” a different individual with that business 0r as t0 the

                                                      same defendant and a            different business).


                                                                   Here, the Complaint alleges only that (1) there existed,                    at   some point   in time,     some

                                                      limited overlap between             Ocean View’s founder and ofﬁcers and                   the   Le   Entities   and Future,

                                                      (Compl.,       W 34, 37, and 65);        (2)   Ocean View’s      status as a holding          company, (Compl.,          1]   34); (3)


                                                 10   Mr.    Jia   and Ms. Deng had allegedly lived           at properties        owned by Ocean View, (Comp1.,                    W      19,


                                                 11   25);   and    (4) various entities      had used properties owned by Ocean View                       for corporate events,
                                (Facsimile)




        1950
                                                 12   (Compl.,       W 20, 25).      At   best, these allegations      show that Ocean View had                a relationship and


        Suite
                   90017
                                                 13   may have          transacted business with       some 0f the      individual and entity defendants. But that                    is   a
                                213.335.7776




 LLP
        Street,                                  14   far cry      from alleging a unity 0f interest because, in              reality,   not only are these ostensible
                   California




LY                              |
                                                 15   “connections” far from nefarious, but they are fairly common-place Within a large, diversiﬁed
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16   corporate group. See,           e.g.,   Sonora Diamond, 83 Cal. App. 4th                 at   548—49 (interlocking ofﬁcers
        South

                   Los


                                                 17   and directors between parent and subsidiary did not establish unity of interest for purposes of
        601


                                213.262.8000




                                                 18   exercising jurisdiction over parent); Walker               v.   Signal Cos., Ina, 84 Cal. App. 3d 982, 1001

                                                 19   (1978) (“[M]0re         is   required than solely a parent-subsidiary corporate relationship to create

                                                 20   liability     of a parent for the actions of its subsidiary”); Pac. Landmark Hotel, Ltd.                          v.   Marriott

                                                 21   Hotels, Ina, 19 Cal.          App. 4th 615, 628 (1993)           (“It is   well recognized that the law permits the

                                                 22   incorporation of businesses for the very purpose of isolating liabilities                          among       separate


                                                 23   entities.”).


                                                 24                As   stated in   Ocean View’s motion, these              allegations at best      show    the breadth of Mr.


                                                 25   Jia’s business interests.           Nothing more. They certainly             fall far    short of demonstrating that there


                                                 26   was such a unity of interest between Ocean View and                         the   Le   Entities that the    companies were

                                                 27   “so organized and controlled, and               [their] affairs   [were] so conducted, as t0             make     [one] merely


                                                 28


                                                                                                                      -9-
                                                                                       DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                 Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                                     Desc
                                                                                          Exhibit 6 Page 12 of 14

                                                      an instrumentality, agency, conduit, 0r adjunct 0f” the other. Las Palmas, 235 Cal. App.                                                    at


                                                      1249; Vasey       v.   Cal.   Dance       C0., 70 Cal.          App. 3d 742, 749 (1997).

                                                                  Second, Plaintiff still has not plead any                          facts that     can demonstrate an inequitable               result.


                                                      This   is   nothing more than a landlord-tenant dispute.                                And at its heart,      Plaintiff is   complaining

                                                      about   its   inability to collect         unpaid rent from                  its   lessee,   and the lessee’s alleged sub-lease             to


                                                      another corporation. See Comp1.,                    1]
                                                                                                               56   (injustice            would    result   “by protecting Mr.       Jia   from

                                                      liability for the      wrongﬁJI acts committed by them through or under the names of either or both

                                                      of Le Holdings and/or Le Technology”). But                                    alter   ego doctrine was not intended for the beneﬁt

                                                      of “every unsatisﬁed creditor of a corporation.” Sonora Diamond, 83 Cal. App. 4th                                                    at   539.


                                                 10   Instead, Plaintiff is required to plead                   some          facts that     would tend       t0   show “some conduct

                                                 11   amounting       t0   bad   faith [Which]          makes       it   inequitable for the corporate               owner t0 hide behind              the
                                (Facsimile)




        1950
                                                 12   corporate form.” Id.               And    it   just cannot         do   it   because Ocean        View simply has        nothing to do

        Suite
                   90017
                                                 13   with Plaintiff’s lease 0f its property to one 0f the Le Entities, or the alleged sub-lease between
                                213.335.7776




 LLP
        Street,                                  14   one 0f the Le Entities and Faraday Future.
                   California




LY                              |
                                                 15                                                            III.           CONCLUSION
LIANG   Figueroa




                   Angeles,

                                (Telephone)




                                                 16       For the reasons           stated,     Ocean View            respectﬁllly requests an order sustaining                     its   demurrer
        South

                   Los


                                                 17   without leave to amend.
        601


                                213.262.8000




                                                 18

                                                 19    DATED: August                8,   2019                         Respectfully submitted,
                                                                                                                      LIANG LY LLP
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25
                                                                                                                          .




                                                                                                                               Jégon L. Liang
                                                                                                                               John K. Ly
                                                                                                                               Attornevs for Ocean View Drive
                                                                                                                                                               w
                                                 26

                                                 27

                                                 28


                                                                                                                                   -10-
                                                                                          DEFENDANT OCEAN VIEW DRIVE ]NC.’S REPLY ISO DEMURRER
                                               Case 2:19-bk-24804-VZ                                                                          Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                                    Desc
                                                                                                                                                   Exhibit 6 Page 13 of 14

                                                                                                                                                                        PROOF OF SERVICE
                                                                                                                      I,   MARINA OZARZHITSKAYA declare:
                                                                                                                      I    am employed in the County of Los                     Angeles, State of California.         I   am over the age of
                                                                                                           18 and     not a party to this action.                  My    business address is 601 S. Figueroa          St.,   Suite 1950,   Los
                                                                                                           Angeles,        CA    90017, (213) 262-8000.

                                                                                                                      On August              8,   2019,    I   served the document(s) described as
                                                                                \DOOQONLIIAUJNH




                                                                                                                  o   DEFENDANT OCEAN VIEW DRIVE’S REPLY IN SUPPORT OF
                                                                                                                      DEMURRER

                                                                                                           On the     interested parties in this action as follows:                     SEE ATTACHED SERVICE LIST



                                                                                                           E          BY OVERNIGHT   MAIL: I placed the above-mentioned document(s) in sealed
                                                                                                           envelope(s), and caused said envelope(s) to be delivered by federal express to addressee’s
                                (Facslmlle)
                                                                                                           ofﬁce.

        1950
                                                                                                           E      BY U.S. MAIL: I placed the above-mentioned document(s) in sealed envelope(s), and
                                                                                                           caused said envelope(s) to be delivered by U.S. mail to the addressee’s ofﬁce.
                   90017
        Suite




                                                                                                           E
                                213.335.7776




 LLP
        Street,
                                                                                                                      BYE-MAIL: Based on a court order or an agreement of the parties to accept service by
LY
                   California
                                                                                                           e-mail or electronic transmission, I caused the documents to be sent to the persons at the email
                                l
                                                                                                           addresses listed above or on the attached service list. I did not receive within a reasonable time
LIANG   Flgueroa
                                                                                                           after the transmission, any electronic message or other indication that the transmission was
                   Angeles,

                                (Telephone)


                                                                                                           unsuccessful.


                                                                                                           E
        South

                   Los
                                                                                                                      [State]       I   declare under penalty of perjury under the laws of the State of California that
        601
                                                  NNNNNNNNN—IHHHHu—nu—Hu—‘u—t




                                                                                                           the above        is   true   and       correct.
                                213.262.8000




                                                                                mﬂQM-FUJNHOOWNONM-kWN—‘o
                                                                                                           D
                                                                                                           this
                                                                                                                      [Federal]          I   declare thatI
                                                                                                               Court at whose direction the service was made.
                                                                                                                                                                  am employed in the
                                                                                                                                                                                         I
                                                                                                                                                                                             ofﬁces of a member of the State Bar of
                                                                                                                                                                                              declare under penalty of perjury under the
                                                                                                           laws of the United States of America that the above                           is   true   and   correct.


                                                                                                                      Executed on July                8,   2019    at   Los Angeles, California.




                                                                                                                                                                                Manna Ozarzhitskaya




                                                                                                                                                                                 -11-
                                                                                                                                                    DEFENDANT OCEAN        vmw DRIVE mcxs REPLY Iso DEMURRER
                                               Case 2:19-bk-24804-VZ                                          Doc 894-7 Filed 09/15/20 Entered 09/15/20 21:06:40                       Desc
                                                                                                                   Exhibit 6 Page 14 of 14


                                                                                                                                    SERVICE LIST
                                                                                                      Han    ’s
                                                                                                                  San Jose Hospitality   V.   Jia Yue-Ting; Case   No:17CV317221

                                                                                        VIA EMAIL AND FEDEX                                          VIA U.S. MAIL

                                                                                        Nelson W. Goodell                                            LATHAM & WATKINS LLP
                                                        \OOOQQUI-FUJNr—n
                                                                                        THE GOODELL LAW FIRM                                         Daniel Scott Schecter
                                                                                        5 Third Street, Suite 1100                                   daniel.schecter@lw.com
                                                                                        San Francisco,   CA 94103                                    R. Peter Durning,   Jr.

                                                                                        Attorneysfor Plaintiff                                   peter. durning@lw. com
                                                                                        Han ’s San Jose Hospitality LLC                              10250 Constellation Boulevard, Suite 1100
                                                                                                                                                     Los Angeles. California 90067

                                                                                        VIA U.S. MAIL                                                VIA U.S. MAIL

                                                                                        John Godsil                                               Marc Lewis
                                                                                        Freeman, Freeman, & Smiley,                               Nick Saenz
                                                  p—a


                                                                                                                             LLP
                                                                                        1920 Main Street, Suite 1050                                 Amanda Schwartz
                                                                                                                                                     Lewis & Llewellyn LLP
                                                  :—-




                                (Facsimile)
                                                                                        Irvine,   CA 92614
                                                  v—n
                                                                                        Fax: (949) 252-2776                                          505 Montgomery Street, Suite 1300
        1950

                                                                                        John.Godsil@ffsJaw.com                                       San Francisco, CA 941 11
        Suite
                   90017
                                                  r—t                                                                                                415-655-0991
                                213.335.7776




 LLP
        Street,                                   ﬂ
                   California




LY                              I                                                       VIA U.S. MAIL
                                                  —
LIANG   Figueroa




                                                                                        Damian Martinez
                   Angeles,
                                ﬁeleohone)




                                                  v—A




        South
                                                                                        Andrade Gonzalez LLP
                   Los

                                                  v—I                                   634 South Spring Street, Top Floor
                                                                                        Los Angeles. CA 90014
        601


                                213.262.8000




                                                  v—I

                                                                                        Fax: (213) 995-9690
                                                                                        dmartinez@andradeﬁrm.com
                                                  1—-




                                                        OOQO‘uUI-FUJNHOOOOQQUI-RUJNHO




                                                  N

                                                  N


                                                  N'N




                                                  N

                                                  N

                                                  N

                                                  N

                                                  N

                                                                                                                                              -12-
                                                                                                                    DEFENDANT OCEAN VIEW DRIVE INC.’S REPLY ISO DEMURRER
